FILED
                           NOT FOR PUBLICATION
                                                                             JAN 9 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JETTIE MAY HAWKINS,                              No.   15-16070

              Plaintiff-Appellant,               D.C. No. 2:13-cv-02248-JZB

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                 John Zachary Boyle, Magistrate Judge, Presiding

                           Submitted January 5, 2018 **

Before:      THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit
             Judges.

      Jettie May Hawkins appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, we review de novo, Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012), and affirm.

      The Administrative Law Judge (“ALJ”) provided specific, clear and

convincing reasons for rejecting Hawkins’s subjective complaints, including her

daily activities of caring for her family, inconsistencies between the testimony and

evidence, and the record of conservative treatment and medical findings. See

Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996) (discussing factors to

consider in evaluating credibility); see also Garrison v. Colvin, 759 F.3d 995, 1016

(9th Cir. 2014) (explaining that, although claimant should not be penalized for

attempting to lead a normal life in the face of limitations, level of activity

inconsistent with claimed limitations is relevant to credibility).

      The ALJ properly evaluated the medical opinions in determining Hawkins’s

residual functional capacity and provided specific and legitimate reasons for

rejecting the medical opinion of treating provider Jack Hawks, D.O. See

Tommasetti v. Astrue, 533 F.3d 1035, 1038, 1041 (9th Cir. 2008) (reciting

standard, permitting ALJ to reject opinion based on claimant’s properly discounted

credibility, and explaining that this court will uphold ALJ’s conclusion when

evidence is susceptible to more than one rational interpretation). The ALJ properly

rejected Dr. Hawks’s opinion because it was not supported by objective findings,


                                            2
was conclusory with no supporting contemporaneous treatment notes, and was

contradicted by other medical findings and opinions in the record.

      The substantial evidence supporting the ALJ’s decision renders any other

error “inconsequential to the ultimate nondisability determination.” Brown-Hunter

v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (citation and internal quotation marks

omitted); see Batson v. Comm’r of Soc. Sec., 359 F.3d 1190, 1197 (9th Cir. 2004)

(allowing court to affirm ALJ’s overall credibility conclusion even when not all of

ALJ’s reasons were upheld).

      AFFIRMED.




                                         3
                                                                              FILED
Hawkins v. Berryhill; No. 15-16070
                                                                               JAN 9 2018
THOMAS, Chief Circuit Judge, dissenting:                                   MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


       I respectfully dissent. On two occasions, Hawkins’ treating physician

concluded that she was incapable of even sedentary work. He concluded she could

left less than ten pounds even occasionally; she could stand or walk less than two

hours in an eight hour day; and that she could sit less than six hours in an eight

hour day. Over the course of his treatment of Hawkins, her physician diagnosed

chronic neuropathic pain, irritative radiculopathy, and lumbar sprain. He referred

her for lumbar epidural steroid injections. He prescribed Vicodin, Skelaxin,

Oxycodone, Soma, Baclofen, and Percocet.

       An administrative law judge is required to give substantial weight to the

treating physician’s findings and subjective judgments. Lester v. Chater, 81 F.3d

821, 832-33 (9th Cir. 1995). Indeed, if a treating physician's opinion is well-

supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in the case record, it will

be given controlling weight. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007). An

ALJ can reject a treating physician’s opinion, but only for “specific and legitimate

reasons that are supported by substantial evidence.” Ghanim v. Colvin, 763 F.3d

1154, 1161 (9th Cir. 2014).

       Here, the ALJ rejected the treating physician’s opinion, in part, because the
opinion “was not supported by objective medical findings including MRIs.”

However, Hawkins had two MRIs performed. The first revealed sever disc

desiccation. The second showed a “broad-based disk bulge with an annulear tear,

causing flattening of the central and right ventral aspect of the thecal sac,” that was

“more broad-based than the prior abnormality.” The ALJ concluded that the

treating physician’s assessments lacked supporting contemporaneous treatment

notes, but the record reflects significant treatment notes. Simply put, the ALJ’s

primary rationale for rejecting the treating physician’s assessment is not supported

by the record.

      The ALJ also rejected the claimant’s testimony as not credible. The ALJ

stated that the objective medical evidence could not be squared with the amount of

pain claimant reported. However, when a claimant has produced objective

medical evidence of an underlying impairment which is reasonably likely to cause

pain, “the ALJ ‘may not discredit a claimant’s testimony of pain and deny

disability benefits solely because the degree of pain alleged by the claimant is not

supported by objective medical evidence.’” Orteza v. Shalala, 50 F.3d 748,

749–50 (9th Cir. 1995).

      The ALJ’s rejection of Hawkins’ testimony because she was able to perform

routine functions as a single mother was also legally erroneous. The facts of this

                                          -2-
case are similar to the ones at issue in Garrison v. Colvin, 759 F.3d 995 (9th Cir.

2014). In Garrison, the ALJ discredited the claimant’s testimony of severe back

pain because the claimant was able to prepare meals, clean her room, and help to

care for her own daughter. Id. at 1008, 1015. We held that the ALJ committed

two errors. Id. at 1016. First, the ALJ mischaracterized the testimony by failing to

acknowledge that the claimant required her mother’s help in caring for her

daughter, was regularly prohibited by her pain from engaging in some household

activities, and required rest and naps after performing such activities. Id. at 1017.

Second, the ALJ erred in finding that those activities, performed in the manner

described, were inconsistent with the pain alleged by the claimant. Id. The

claimant’s daily activities such as preparing meals and caring for her daughter with

assistance and frequent rest was consistent with the pain alleged and consistent

with an inability to function in a workplace environment. Id.

      The ALJ also claimed that the claimant’s purported inability to drive was

contradicted by her later testimony that she drove her mother to medical

appointments. But Hawkins never claimed a complete inability to drive; she only

alleged that her medication sometimes renders her unable to drive.

      The final reason the ALJ provided for the adverse credibility finding was

that the “conservative/routine pain medication” contradicts her “allegations of

                                          -3-
disabling pain.” However, as I noted earlier, the record shows that Hawkins

actually received a substantial amount of pain medication.

      Because the ALJ did not provide legitimate reasons for rejecting the treating

physician’s opinion or for his adverse credibility finding, I would reverse the

judgment of the district court. Therefore, I respectfully dissent.




                                         -4-